DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-14 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Applicant claims benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, §365(c), or §386(c). 

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 11/29/2018 comply with the provisions of 37 C.F.R. §1.97 and §1.98. The Examiner considered all references, except where lined through on the attached IDS form.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
(a) “a principal braking control function,” as recited in claim 1, line 8.
(b) “an alternative braking control function” of claim 1, line 9.
(c) “a first power module,” as recited in claim 1, line 12.

(e) “a surveillance unit” of claim 1, line 18.
Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-14 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. A claim is indefinite when it contains words or phrases whose meaning is unclear. 
 Claim 1, line 2 the term “the aircraft” lacks antecedent basis. The Examiner cannot find a previous introduction of “an aircraft”.
(b) Regarding Claim 1, line 20 the term “the event” lacks antecedent basis. The Examiner cannot find a previous introduction of “an event”.
(c) Regarding Claim 3, line 7 the term “a faulting impacting the principal control channel” is already introduced in claim 1. The Examiner is unsure if the term in claim 3 corresponds to claim 1 or is a new limitation. 
(d) Regarding Claim 4, line 3 the term “a faulting impacting the principal control channel” is already introduced in claim 1. The Examiner is unsure if the term in claim 4 corresponds to claim 1 or is a new limitation. 
(e) Regarding Claim 10, line 4 the term “the depression of pistons” lacks antecedent basis. The Examiner cannot find a previous introduction of “a depression of pistons”.
(f) Regarding Claim 11, line 3 the term “the predetermined critical force” lacks antecedent basis. The Examiner cannot find a previous introduction of “a predetermined critical force”.
(g) Regarding Claims 2-14 are rejected to for lack of antecedent basis due to dependency of claim 1 respectively. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over May et al. U.S. P.G. Publication 2008/0258548 (hereinafter, May), in view of Chico et al. U.S. P.G. Publication 2015/0217748 (hereinafter, Chico).
Regarding Claim 1, May teaches An aircraft braking system architecture (aircraft braking system, May, Paragraph 0017 and Figure 1) comprising: 
-a brake intended to brake a wheel of the aircraft and comprising friction members and a first electromechanical actuator and a second electromechanical actuator respectively … adapted to apply a braking force to the friction members (braking system for braking at least one wheel of an aircraft system, the braking system includes a first and second electromechanical actuator for a wheel to apply a braking force, May, Paragraph 0035 and Figure 1; 
- a principal control channel and an alternative control channel comprising electrical components that are at least partly different and respectively adapted to produce a principal braking control function and an alternative braking control function that are at least partly different so that the principal control channel and the alternative control channel respectively generate principal control signals and alternative control signals (aircraft braking system having a primary and secondary control channel (e.g., BCC1, BCC2, Controller 1A, Controller 2B) which are at least partly different so to have respective control signals (i.e., independent control signals), May, Paragraphs 0020-0022 and Figure 1); 
-a first power module and a second power module comprising electrical components that are at least partly different and adapted to generate on the basis of the principal control signals or the alternative control signals respectively at least one first electrical power supply current (a first and second power module (e.g., PWR1 and PWR2) for supplying two different power supplies, May, Paragraphs 0032-0033 and Figure 1) …
-a surveillance unit adapted to ensure that in normal operation the2PRELIMINARY AMENDMENTAttorney Docket No.: Q250143 Appln. No.: Not Yet Assignedprincipal control signals are used to generate the first electrical power supply current and the second electrical power supply current and in the event of a fault impacting the principal control channel the alternative control signals are used to generate the first electrical power supply current and the second electrical power supply current (aircraft system has controllers (e.g., BCC1 and BCC2) to monitor (i.e., surveillance unit) and control / direct (i.e., control operations via a primary or secondary control channels) a first and second electrical power current (e.g., PWR1 and PWR2), May, Paragraphs 0027-0034 and 0020-0022 and Figure 1). 
	May does not teach the aircraft braking system to include a first electric motor and a second electric motor and for supplying power to the first electric motor and at least one second electrical power supply current for supplying power to the second electric motor.
	Chico teaches an aircraft braking system to include a first and second electric motor, wherein the first and second power supply provide power to the first and second electric motor (Chico, Paragraphs 0018-0022 & 027 and Figure 1).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the aircraft braking system of May to include a first electric motor and a second electric motor and for supplying power to the first electric motor and at least one second electrical power supply current for supplying power to the second electric motor, as taught by Chico.
	It would have been obvious because incorporating a first and second electric motor ensures a greater chance an aircraft is able to brake when an electromehcanical actuator is determined to have failed by the aircraft system (Chico, Paragraphs 0004-005, 0016, and 0019).
Regarding Claim 2, May, as modified, teaches the aircraft braking system architecture according to Claim 1, in which the surveillance unit is adapted to activate the principal control channel and to deactivate the alternative control channel in normal operation and to deactivate the principal control channel and to activate the alternative control (aircraft system has controllers (e.g., BCC1 and BCC2) to monitor (i.e., surveillance unit) and control operations (i.e., control operations via a primary or secondary control channels) when a failure (i.e., fault is detected), May, Paragraphs 0027-0034 and 0020-0021 and Figure 1).
Regarding Claim 3, May, as modified, teaches the aircraft braking system architecture according to Claim 1, in which the principal control channel and the alternative control channel are activated permanently and, in which the surveillance unit is adapted to select the principal control signals to generate the first electrical power supply currents and the second electrical power supply currents in normal operation and the alternative control signals to generate the first electrical power supply currents and the second electrical power supply currents in the event of a fault impacting the principal control channel (aircraft system has controllers (e.g., BCC1 and BCC2) to monitor (i.e., surveillance unit) and control / direct (i.e., control operations via a primary or secondary control channels) a first and second electrical power current (e.g., PWR1 and PWR2), wherein the first and second electrical power currents are supplied for the use of the primary or secondary control channels depending on if a failure is detected, May, Paragraphs 0027-0034 and 0020-0022 and Figure 1).
Regarding Claim 4, May, as modified, teaches the aircraft braking system architecture according to Claim 1, in which the surveillance unit and the principal control channel are each adapted to detect a fault impacting the principal control channel (the BCC1 (which is the surveillance unit and principal control channel) detects failures, May, Paragraphs 0020-0022 and 00279-0034).
Regarding Claim 6, May, as modified, teaches the aircraft braking system architecture according to Claim 1, in which the principal control channel comprises at least one digital processing component adapted to produce the principal braking control function and in which the alternative control channel comprises analog components adapted to produce the alternative braking control function (primary control channel may comprise of digital processing component (e.g., digital controller) for producing a braking control function and the alternative control channel may contain analog components (e.g., resistors, capacitors, etc. within a controller) for producing braking control functions, May, Paragraph 0020-0021 and Figure 1).
Regarding Claim 7, May, as modified, teaches the aircraft braking system architecture according to Claim 1, in which the principal control channel and the alternative control channel respectively receive a principal braking command and an alternative braking command that represent a braking order produced by a pilot of the aircraft (aircraft braking system receiving braking inputs from the cockpit, wherein the input is received by principal and alternative braking commands, May, Paragraph 0019 and Figure 1) or by an automatic braking system and that are routed to the principal control channel and to the alternative control channel by distinct communication channels (braking inputs received by the antiskid control system (i.e., automatic braking system) wherein the inputs are passed along to the principal and alternative control channel, May, Paragraphs 0025-0026 and Figure 1)
Regarding Claim 8, May, as modified, teaches the aircraft braking system architecture according to Claim 1 any one of the preceding claims, in which the first power module and the second power module are supplied with power by distinct power (first and second power module are supplied by different power sources (e.g., AC1 and AC2), May, Figure 1).
Regarding Claim 9, May, as modified, teaches the aircraft braking system architecture according to Claim 1, in which, in contrast to the alternative braking control function, the principal braking control function employs an anti-wheelspin function and state machines for sequencing different phases of operation of the first electromechanical actuator and of the second electromechanical actuator (aircraft braking system deploys antiskid (i.e., anti-wheelspin function) wherein the antiskid causes different phases of operation of the first and second actuator, May, Paragraphs 0025-0026, 0028-0029, 0036-0039).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over May et al. U.S. P.G. Publication 2008/0258548 (hereinafter, May), in view of Chico et al. U.S. P.G. Publication 2015/0217748 (hereinafter, Chico), in further view of Bonigen et al. U.S. P.G. Publication 2018/0022446 (hereinafter, Bonigen).
Regarding Claim 5, May, as modified, teaches the aircraft braking system architecture according to Claim 1.
	May does not teach the aircraft braking system to include the surveillance unit comprises a surveillance module, an OR gate, a NOT gate and a timer.
	Bonigen teaches the monitoring systems to include monitoring modules, an OR gate, a NOT gate, and a watchdog circuit (i.e., that is a type of a timer) (Bonigen, Paragraphs 0058-0061).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the aircraft braking system of May to include the surveillance unit comprises a surveillance module, an OR gate, a NOT gate and a timer, as taught by Bonigen.
	It would have been obvious because having OR gates, NOT gates, and timers are basic building blocks of electronics to create complex system such as braking systems that include antiskid systems (Bonigen, Paragraphs 0058-0061).
Regarding Claim 14, May, as modified, teaches the aircraft braking system architecture according to Claim 1.
	May does not teach the aircraft braking system to include in which the first power module and the second power module each include an OR gate having a first input connected to the principal control channel and a second input connected to the alternative control channel.
	Bonigen teaches the aircraft systems to include OR gates, a NOT gates, and other various circuits (i.e., that is a type of a timer) (Bonigen, Paragraphs 0058-0061).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the aircraft braking system of May to include in which the first power module and the second power module each include an OR gate having a first input connected to the principal control channel and a second input connected to the alternative control channel as taught by Bonigen.
It would have been obvious because having OR gates, NOT gates, and timers are basic building blocks of electronics to create complex system such as braking systems that include antiskid systems (Bonigen, Paragraphs 0058-0061).

Claims 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over May et al. U.S. P.G. Publication 2008/0258548 (hereinafter, May), in view of Chico et al. U.S. P.G. Publication 2015/0217748 (hereinafter, Chico), in further view of Vollert et al. U.S. P.G. Publication 2012/0265417 (hereinafter, Vollert).
Regarding Claim 10, May, as modified, teaches the aircraft braking system architecture according to Claim 1.
	May does not teach the aircraft braking system to include the principal braking control function employs servocontrol of the braking force based on direct measurement of the braking force or on monitoring the depression of pistons of the first electromechanical actuator and of the second electromechanical actuator and in which the alternative braking control function employs a simplified servocontrol function that is intended only to ensure that the braking force is bounded between a low level enabling minimum braking performance and a high level guaranteeing absence of locking up of the wheel.
	Vollert teaches monitoring the depression of the pistons of the actuator, wherein the ABS of the system ensures enabling a threshold of braking performance while also avoiding the absence of locking up the wheel (Vollert, Paragraphs 0025-0026 and 0036-0037 and 0070).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the aircraft braking system of May to include the principal braking control function employs servocontrol of the braking force based on direct measurement of the braking force or on monitoring the depression of 
	It would have been obvious because monitoring the depression of the piston of a braking actuator ensures that the driver braking force is correctly applied to the braking system (Vollert, Paragraph 0003).
Regarding Claim 12, May, as modified, teaches the aircraft braking system architecture according to Claim 1.
	May does not teach the aircraft braking system to include the first power module and the second power module each include a principal sensor and an alternative sensor different5PRELIMINARY AMENDMENTAttorney Docket No.: Q250 143 Appln. No.: Not Yet Assignedfrom the principal sensor, the principal sensor being connected to the principal control channel to produce the principal braking control function and the alternative sensor being connected to the alternative control channel to produce the alternative braking control function.
	Vollert teaches and/or suggests the aircraft braking system to include various sensors, such as force sensors and speed sensors, these sensors can act as the principal or alternative sensor for the braking control function (Vollert, Paragraphs 0023 and 0034-0036).
	 One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the aircraft braking system of May to include  the first power module and the second power module each include a principal 
	It would have been obvious because having various sensors allows the braking system to obtain correct braking information to ensure accurate braking forces are being applied to the vehicle (Vollert, Paragraph 0034).
Regarding Claim 13, May, as modified, teaches the aircraft braking system architecture according to Claim 12.
	May does not teach the aircraft braking system to include in which the principal sensor is a current sensor or a rotor position sensor or a force sensor and in which the alternative sensor is a force threshold sensor.
	Vollert teaches and/or suggests the aircraft braking system to include various sensors, such as force sensors and speed sensors, these sensors can act as the principal or alternative sensor for the raking control function (Vollert, Paragraphs 0023 and 0034-0036). Moreover, the force sensor can enable a force threshold detection for the ABS system (Vollert, Paragraph 0070).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the aircraft braking system of May to include in which the principal sensor is a current sensor or a rotor position sensor or a force sensor and in which the alternative sensor is a force threshold sensor as taught by Vollert.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.J.C./Examiner, Art Unit 3667  
/RACHID BENDIDI/Primary Examiner, Art Unit 3667